Citation Nr: 0534514	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-09 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for a third tender scar of 
the right lower extremity.

Entitlement to service connection for a muscle herniation of 
the right lateral anterior compartment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from July 1982 to July 
1986. This matter comes on appeal from a September 2003 
decision by the Columbia VA Regional Office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that separate evaluations should be 
assigned for a third surgical scar and muscle herniation of 
the right leg. Service connection is already in effect for 
tender scar and muscle herniation, status post  posterior 
right lower leg fasciotomy, evaluated as 10 percent 
disabling, and for tender scars, muscle herniation, status 
post  anterior right lower leg fasciotomy, evaluated as 10 
percent disabling. In February 2003, Paul M. Espinoza, M.D., 
related that the veteran may have a ruptured muscle of the 
right leg that needs to be further evaluated. David G. Stone, 
M.D., said in November 2003 that the veteran had demonstrated 
a potentially serious problem involving the right popliteal 
vein of the right leg. As a VA examination for rating 
purposes was last conducted in November 2002, the case is 
remanded to the RO for the following action:


1. The RO should obtain copies of all records of 
treatment received by the veteran for the 
disabilities at issue at the Columbia VAMC since 
July 2004.

2. The veteran should be scheduled for a VA 
examination by a qualified specialist to 
determine the nature and extent of his 
service-connected right leg condition. The 
claims folder should be available to the 
examiner in conjunction with the 
examination. All necessary tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner should identify the limitation of 
activity imposed by the disabling condition, 
viewed in relation to the medical history, 
considered from the point of view of the 
veteran working or seeking work, with a full 
description of the effects of disability 
upon his ordinary activity.  

All residual surgical scars should be 
described in detail, to include whether each 
scar is painful. Any and all neurologic or 
peripheral vascular pathology associated 
with the service-connected disabilities 
should be reported. The examiner also should 
comment on the number and severity of all 
muscle herniations associated with the 
disabilities at issue. 

Further, an opinion should be provided 
regarding whether pain significantly limits 
functional ability during flare-ups or with 
extended use. Voyles v. Brown, 5 Vet. App. 
451, 453 (1993).  It should be noted whether 
the clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. Lathan v. Brown, 7 
Vet. App. 359 (1995); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

3.  If the benefit sought on appeal is not granted 
to the veteran's satisfaction, the veteran and his 
representative should be issued a supplemental 
statement of the case, and be afforded the 
appropriate period of time to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


